ül Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Se pide la desestimación del recurso de apelación inter-raesto en este caso, por falta de jurisdicción.
De la moción de la parte apelada y de las certificaciones icompañadas a la misma aparece que la Capital de Puerto Jico inició un pleito en la Corte de Distrito de San Juan ;ontra el Gobernador, el Tesorero y el Auditor de la Isla para que se les ordenara que le satisficieran la suma de cien nil novecientos veinticuatro dólares sesenta centavos de muerdo con la Ley núm. 185 de 1941 ((1) pág. 1399) sobre arbitrios de cigarrillos.
En el pleito intervino el Municipio de Caguas oponién-dose a lo pedido por la Capital basándose en que ésta no es *866un municipio y por tanto no está incluida en los precep de la ley invocada.
El pleito se resolvió en febrero 26, 1943, por senten favorable a la Capital, qne fné notificada a los demanda* y al interventor. Los demandados no apelaron. Sí apeló interventor y la Capital pide qne sn apelación sea deses| mada por haberse establecido fnera del término jurisdiec: nal para interponerla.
La notificación de la sentencia al interventor se hi| por el secretario de la corte sentenciadora el ocho de mar de 1943, por correo, al Alcalde del Municipio de Caguas, a| chivándose el propio día copia de la misma en los autos como el escrito de apelación no fue radicado en la corte has el nueve de abril siguiente, la parte apelada sostiene que fue después de vencido el término de ley, un mes, esto treinta días según ha resuelto este Tribunal. Artículo 2í| del Código de Enjuiciamiento Civil; Sección 2, Ley de mar 9, 1911, pág. 238, Código de Enjuiciamiento Civil, pág. 13 ed. 1933; Casasús v. White Star Bus Line, 58 D.P.R. 865.
 En su oposición escrita a la moción de deséstim; ción el municipio interventor apelante sostiene que habien depositado su notificación de apelación en el correo de C guas el siete de abril de 1943, lo hizo dentro del término ley ya que tratándose de una “notificación” quedó cumplid! al hacerse el depósito en el correo, de acuerdo con lo prea crito en el artículo 322 del Código de Enjuiciamiento Civil Reconoce que la jurisprudencia de esta Corte le es contr; ria, pero pide que dicha jurisprudencia sea derogada po tratarse de un viejo formalismo, invocando el caso de Crédito y Ahorro Ponceño v. Beveraggi, 55 D.P.R. 649, 657, e pecialmente la cita de “The Nature of Judicial Process” de Juez Cardozo que la misma contiene.
No se trata de un viejo formalismo, sino de un precept terminante de la ley. Esta de modo expreso dispone — ar tículo 296 del Código de Enjuiciamiento Civil, ed. 1933 — qu< *867la apelación se establece “entregando al secretario” el es-Irito (notice) manifestando que se apela y sólo cuando se Ha hecho la entrega es que queda establecida la apelación.
I Esta Corte desde 1919, en el caso de Alvarez v. Sucesores de C. y J. Fantauzzi, 27 D.P.R. 530, resolvió de modo Ilaro y terminante que
I “Recibido y radicado por el secretario de la corte inferior en este laso el escrito de apelación después de los diez días que tenía el ape-lante para establecer su recurso, y no siendo el artículo 322 del Co-ligo de Enjuiciamiento Civil aplicable a documentos o alegaciones de as partes enviadas a la secretaría de un tribunal para su radicación, os que surten sus efectos desde que son recibidos por el secretario y ■adicados, ya se haga la entrega por correo o personalmente, el hecho le ponerlos en el correo no equivale a su radicación en la secretaría, íi se retrotraen los efectos de la radicación a la fecha de su depósito ¡n el correo. Procede, pues, la desestimación del recurso cuando el iscrito de apelación se radica fuera del término legal.”
Ésa ha sido la práctica bien entendida y constante en esta jurisdicción y no vemos motivo justificado alguno para alte-rarla. Los requisitos estatutarios sobre esta materia deben cumplirse estrictamente. Véase 3 Am. Jur., Appeal and Error, §478.

Procede la desestimación.